Citation Nr: 0624912	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  99-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of bilateral 
foot injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1944 to October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for residuals of bilateral 
foot injuries.  In December 2000, the Board remanded the 
claim to the RO for additional development.  In November 
2001, the veteran appeared at a Travel Board hearing at the 
RO.  In March 2002, the Board found that new and material 
evidence had been submitted sufficient to reopen the 
veteran's claim, and undertook further development on the 
merits of the veteran's claim.  

An April 2003 Board decision denied the claim.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a September 2003 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the case 
remanded for further action.  An October 2003 Court order 
granted the joint motion, and the case was subsequently 
returned to the Board.  

In September 2004, the Board again remanded the claim to for 
further development.  A June 2006 motion to advance the case 
on the Board's docket was granted by the Board in July 2006.

The Board notes that in statements on appeal, the veteran has 
raised the issues of entitlement to service connection for a 
low back disability; entitlement to an increased rating for 
bilateral hearing loss; and entitlement to service connection 
for a stomach disorder under the provisions of 38 U.S.C.A. § 
1151 as due to VA treatment.  Those issues are not before the 
Board at this time.  




FINDINGS OF FACT

The veteran's current foot disabilities began following his 
period of service and were not caused by any incident of 
service.  


CONCLUSION OF LAW

Residuals of bilateral foot injuries were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002);  38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in April 1999, a 
statement of the case in February 2001, and correspondence in 
September 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the July 
2005 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

II.  Evidence

The veteran served on active duty in the Army from May 1944 
to October 1945.  He is admittedly disadvantaged in that his 
original VA claims folder has been lost since at least 1987, 
and detailed service medical records are lost or destroyed.  
His current claims folder is one which has been reconstructed 
since 1987 from available records.  

Evidence of record from the veteran's period of service 
includes morning or daily sick reports, which show that the 
veteran was admitted to a hospital on February 19, 1945, and 
the listed diagnosis was a simple fracture of the right 
ankle.  In a subsequent report, dated February 23, 1945, the 
diagnosis was changed to a mild sprain of the right ankle, 
and the veteran was returned to duty.  

In October 1987, the veteran was given VA general medical and 
orthopedic examinations.  He gave a history of falling 15 to 
20 feet off a ladder while in France in 1945, possibly 
fracturing the insteps of his feet and requiring 
hospitalization for about two weeks.  He gave a history of 
chronic bilateral foot pain with intermittent coldness, a 
burning sensation, and occasional numbness and tingling of 
his feet ever since service.  He also said that he had been 
followed by a podiatrist and underwent several foot 
operations in 1982 and 1983 of an unknown type, but symptoms 
had persisted after surgery.  The general medical examiner, 
in summarizing, noted the veteran's history that he "possibly 
injured and possibly fractured the insteps of his feet after 
a fall in 1945."  The orthopedic examiner noted that the 
veteran gave a history of fracturing the insteps of both feet 
after falling out of a barn during the war, and also gave a 
history of bilateral fascial releases and release of the 
intrinsics via percutaneous incisions in the dorsal and volar 
aspects of the web spaces of both feet in 1982 and 1983 
without relief.  Following the VA orthopedic examination, the 
diagnosis was bilateral plantar fasciitis, status post 
fasciotomy.  An X-ray of the right foot was negative.  
According to a radiology report, an X-ray of the left foot 
showed a tiny bony density adjacent to the proximal end of 
the fifth metatarsal, which was thought to possibly represent 
a fracture fragment; the radiologist added that it was not 
clear whether the finding was acute or chronic.  The 
orthopedic examiner commented that X-rays of the feet were 
unremarkable, and there was no arthritis.

In November 1990, the veteran was again given a VA general 
medical examination.  A history of an in-service bilateral 
foot injury and subsequent multiple foot surgeries was again 
noted.  No pertinent physical findings or diagnosis was 
recorded. 

In March 1991, the veteran testified at a hearing conducted 
at the RO.  His wife was sworn as a witness, but offered no 
significant testimony.  The veteran also submitted a 
handwritten statement describing various medical conditions.  
He said that while stationed in France he fell about 20 feet 
from a ladder while in full gear (while trying to climb into 
a barn loft where he was camped), and landed on concrete.  He 
recalled that he was hospitalized for approximately two weeks 
and his feet were placed in casts.  He said he was informed 
by a nurse that he had sustained fractures of both insteps.  
He said his outfit soon came and got him from the hospital, 
and for about a month he was excused from marching and 
allowed to ride in a vehicle.  The veteran further testified 
that he mentioned the instep fractures at his service 
discharge examination.  He asserted that he has had bilateral 
foot symptoms ever since service, including constant pain.  
He disagreed with a service medical report which indicated 
that a diagnosis of a simple fracture of the right ankle was 
changed to a mild sprain.  He also disagreed that X-rays were 
negative.  He pointed out that his service medical records 
are incomplete.  He also said that he underwent bilateral 
foot surgeries during the early 1980's (in an October 1990 
statement he indicated that he had been unsuccessful in 
obtaining records of that surgery, and the doctor's office 
reported the records could not be located).

In June 1995, the veteran was given a VA aid and attendance 
examination.  The examination noted peripheral neuropathy, 
left ischemic toes, and status post right transmetatarsal 
amputation with wound infection.  

In February 1999, two statements from service comrades were 
received.  One statement indicated that the veteran fell in 
February 1945 while stationed in France and had to be taken 
by ambulance to the hospital.  It was indicated that the 
veteran returned to the unit and was given light duty for 30 
days.  The second statement indicated that the veteran 
suffered an injury to the feet and was evacuated to an Army 
field hospital for treatment.  It was indicated that when the 
veteran was declared fit for duty, he was brought back to the 
camp area by members of his platoon.  

In November 2001, the veteran testified at a hearing before 
the undersigned at the RO.  He stated that he fell on ice 
while trying to enter a barn during active duty.  He 
indicated that he was sent to a hospital for treatment and 
then rejoined his unit after about two weeks.  He testified 
that he suffered an injury to his feet.  He indicated that he 
was seen by a private doctor in 1982 or 1983 for complaints 
of foot pain and that a procedure on the feet was performed.  
He stated that the records of that treatment were not 
available.

In June 2002, the veteran was given a VA feet examination.  
It was noted that the veteran's claims file was reviewed.  
The veteran related that while in service in France in 1945, 
he was climbing a ladder and slipped and fell while wearing 
his full gear.  He stated that he landed on both feet.  He 
reported that he was hospitalized for two weeks, and had 
casts placed on both feet.  He said that he was returned to 
limited duty for 30 days and then returned to regular duty.  
He reported that he was told that he had fractures of the 
instep.  Following service, he stated that he was employed in 
construction until 1983, and did not miss any time from work 
due to his feet during this time.  He said that he developed 
pain in both feet and required multiple small operations by a 
private podiatrist that did not relieve his pain.  In 1989, 
he developed a drop foot and gangrene of the left foot which 
required a transmetatarsal amputation.  Approximately one 
month later, he required a right transmetatarsal amputation 
for gangrene, with both feet problems being secondary to the 
diabetes mellitus he was being treated for.  He stated that 
he had ongoing pain in both feet, but was able to work 
through it.  He was not taking any medication for his pain, 
and he walked with a cane.  He had a drop foot brace on the 
left, and wore special diabetic shoes.  Following physical 
examination and X-rays, the examiner opined that it was not 
at least as likely as not that the veteran's injury during 
service had left him with any residuals or injuries to the 
feet.  The examiner stated that the 37 year history between 
the time of the veteran's injury and his seeking of medical 
care for his feet denied any nexus between the two events.  
It was the examiner's opinion that the veteran's 1983 
symptoms were far more likely secondary to painful peripheral 
diabetic neuropathy which resulted in transmetatarsal 
amputations 6 years later.  

Subsequent private and VA treatment records dated through 
November 2002 show treatment for several disorders.  A 
November 2002 private report from D. R. Chandler, M.D., noted 
that the veteran had a drop foot prior to a low back surgery 
in 1991, that he complained of numbness and weakness in the 
lower extremities, and that he had undergone prior 
amputations of the forefoot or metatarsal secondary to 
diabetic vasculopathy and neuropathy.  Dr. Chandler noted 
that the veteran had prior fractures in his feet from a fall 
in the service.  The diagnoses included diabetic neuropathy.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

A review of the evidence of record establishes that the 
veteran was seen in February 1945 while in service for an 
injury to his right foot.  There is no further indication of 
treatment for the veteran's feet until the early 1980's, when 
he reports that he underwent several foot operations which 
were unsuccessful in relieving his symptoms.  In 1989, he 
required bilateral transmetatarsal amputations.  He currently 
indicates that he has ongoing pain in both feet.  

While the evidence shows that the veteran was treated during 
service for an injury to his right foot, there is no 
competent medical evidence of record which links the 
veteran's current foot disabilities to his injury during 
service.  

A November 2002 report from Dr. Chandler noted that the 
veteran had prior fractures to his feet from a fall in the 
service.  However, the reference to fractures in service was 
apparently solely based on a history provided by the veteran, 
and is not probative in linking any current residuals of 
bilateral foot injuries with service.  See Roenal v. Brown, 5 
Vet.App. 458 (1995).  

At a recent VA examination in June 2002, the examiner opined 
that it was not at least as likely as not that the veteran's 
in-service injury had produced residual foot disabilities.  
The examiner's opinion was that the veteran's foot symptoms 
were the result of painful peripheral diabetic neuropathy.  
The examiner reviewed the veteran's claims file in providing 
his opinion.  Such opinion is also consistent with the 
medical evidence of record.  Therefore, the Board finds that 
such opinion is very probative in this matter.  

While the veteran has stated his belief that his current foot 
disabilities are the result of his 1945 injury during 
service, the veteran is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Thus, there is no competent medical evidence of 
record before the Board which establishes that the veteran's 
current foot disabilities are the result of his 1945 injury.  

Claimed residuals of bilateral foot injuries were not 
incurred in or aggravated by active military service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

Service connection for residuals of bilateral foot injuries 
is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


